[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-14986                FEBRUARY 27, 2007
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK


                 D. C. Docket No. 04-01328-CV-J-16-MCR

DANA RIPLEY,

                                                    Plaintiff-Appellant,

                                   versus

LAKE CITY,
et. al.,

                                                    Defendants,

R. B. CHARLES, Captain,
JOHN DUBOSE, Lt.,
CITY OF LAKE CITY, FLORIDA,
a Florida municipal corporation,

                                                     Defendants-Appellees.


                 Appeal from the United States District Court
                    for the Middle District of Florida


                            (February 27, 2007)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      This case involves the warrantless search of the residence of an officer of

the Lake City Police Department (“LCPD”), Dana Ripley, on January 25, 2002.

The district court, in its order of August 2, 2006, described the circumstances

leading to the search thusly:

      Mr. Ripley was off-duty on January 25, 2002. Neighbors had placed
      calls to the police stating that a man dressed in long underwear with
      no shoes was wandering into traffic. Another citizen reported that
      Mr. Ripley was making incoherent statements. Mr. Ripley was found,
      at a location near his residence, disoriented. When the LCPD arrived,
      they found Mr. Ripley hiding behind a female believing that he was
      investigating a robbery. When officers placed Mr. Ripley in a police
      car, he made statements like “There they are. Go get them.” Medical
      personnel were called to the scene and tended to Mr. Ripley. Prior to
      being transported to the hospital, Sgt. Siva . . . asked Mr. Ripley if his
      house was secure to which he responded “You cannot go into my
      house without a warrant.”
             Sgt. Sova instructed Officer Gable to see if the house was secure.
      Gable found the front door open, reported this to Sgt. Sova who then
      reported this to Capt Charles, who was not at the scene. Capt Charles
      instructed the officers at the scene to get the department issued
      equipment from the house. Sgt. Sova, Officer Gable and Lt. DuBose,
      who had arrived on the scene, entered [Ripley’s] house. They secured
      guns and other police related items. The bathtub was found to be
      overflowing and they turned the water off. Lt. DuBose found several
      empty pill bottles in a trash can, which he gathered, allegedly to show
      medical personnel since he was aware of Ripley’s reliance on
      prescription drugs. Ripley was treated at the hospital and released
      that evening, being driven home by Lt. Dubose. [Ripley] was placed
      on administrative leave with pay during which time he was in a
      rehabilitation center for the purpose of withdrawing from prescription
      medications. . . . On March 4, 2002, [he] submitted his letter of

                                         2
      resignation [from the LCPD].

      Ripley thereafter brought this suit against Lake City, Captain Charles and

Lt. DuBose in their official and individual capacities. The district court, in its

August 2, order, granted Charles and DuBose summary judgment, concluding that

they were entitled to qualified immunity. In the same order, the court denied the

City’s motion for summary judgment. The case against the City was thereafter

tried to a jury. At the close of the plaintiff’s case, the court granted the City’s

motion for judgment as a matter of law.

      Ripley now appeals the court’s judgments. We find no error in the court’s

summary disposition of the case against Charles and DuBose; they were entitled to

qualified immunity for the reasons stated in the court’s August 2, 2006 order. We

likewise find no error in the court’s exoneration of the City on motion for

judgment as a matter of law. As the court observed from the bench in granting the

motion, the search was not unreasonable because “there were exceptional

circumstances, exigencies . . . [t]hey did this to protect Mr. Ripley and to protect

others from his disoriented behavior. . . . They didn’t take anything from the

house except department equipment and the empty medical pill bottles [to show

the physicians at the hospital].”

      AFFIRMED.

                                           3